 Case 3:20-cv-01279-DWD Document 4 Filed 06/11/21 Page 1 of 4 Page ID #27




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

LESLIE MORRISON,                          )
                                          )
              Petitioner,                 )
                                          )
vs.                                       )       Case No. 20-cv-01279-DWD
                                          )
E. WILLIAMS,                              )
                                          )
              Respondent.                 )

                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       Petitioner Leslie Morrison, an inmate of the Federal Bureau of Prisons, currently

incarcerated at Greenville Federal Correctional

habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge his sentence in United

States v. Morrison, Case No. 12-cr-10070-SLD-JEH-5 (C.D

which was enhanced based on his prior state drug convictions 1 pursuant to 21 U.S.C. §

851 (Doc. 1). In 2015, Morrison was sentenced to life in prison after pleading guilty to

conspiracy to manufacture methamphetamine in violation of 21 U.S.C. §§ 846,

841(b)(1)(A) and 841(a)(1) (Doc. 1; Criminal Case, Doc. 167). On February 12, 2016,

                                 d to 25 years in prison (Doc. 1; Criminal Case Doc. 194).

       In support of his Petition, Morrison invokes Mathis v. United States, -- U.S. --, 136

S.Ct. 2243 (2016) to argue that he should not have been subject to enhancement under the


1Morrison  was previously convicted of: manufacturing/delivery of a controlled substances in
Knox County, Illinois Case No. 79-cf-150; unlawful possession of controlled substance in Knox
County, Illinois Case No. 99-cf-417; and unlawful possession of controlled substance in Knox
County, Illinois Case No. 03-cf-680 (Doc. 1).
    Case 3:20-cv-01279-DWD Document 4 Filed 06/11/21 Page 2 of 4 Page ID #28




United States Sentencing Guidelines (Doc. 1). Morrison also argues that his guilty plea

                                                   e he was unaware that his prior state

convictions should not have been used to enhance his sentence (Doc. 1).

        This case is now before the Court for a preliminary review pursuant to Rule 4 of

the Rules Governing Section 2254 Cases in United States District Courts. Rule 4 provides

that upon preliminary consideration by the di

from the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court, the judge must dismiss the petition and direct the clerk to notify the




Court concludes that the Petition survives preliminary review.

                                           Discussion

        Federal prisoners who seek to attack the validity of their federal convictions must

normally proceed pursuant to 28 U.S.C. § 2255 2, and Section 2241 petitions are generally

limited to challenges to the execution of the sentence. Atehortua v. Kindt, 951 F.2d 126,

129 (7th Cir. 1991). However, federal prisoners may utilize Section 2241 to challenge the

legality of a conviction or sentence in cases

§ 2255(e). The savings clause allows a petitioner to bring a claim under Section 2241,




2Previously, Morrison brought a habeas action pursuant to 28 U.S.C. § 2255 in Case No. 16-cv-
01213-MMM (C.D. Ill. 2016). The court ultimately di
plea agreement and the inapplicability of Johnson v. United States, 135 S. Ct. 2551, 2553, (2015) to
his case.
 Case 3:20-cv-01279-DWD Document 4 Filed 06/11/21 Page 3 of 4 Page ID #29




where he can show that a remedy under Section 2255 is inadequate or ineffective to test

the legality of his detention. United States v. Prevatte, 300 F.3d 792, 798-99 (7th Cir. 2002).

       The Seventh Circuit has held that Section 2255 is only inadequate or ineffective

when three requirements are satisfied: 1) the petitioner relies on a new case of statutory

interpretation rather than a constitutional decision; 2) the case was decided after his first

§ 2255 motion but is retroactive; and 3) the alleged error results in a miscarriage of justice.

See Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013); In re Davenport, 147 F.3d 605, 608



been presented under § 2255 establishes                                                 Hill v.

Werlinger, 695 F.3d 644, 648 (7th Cir. 2012) (citing Taylor v. Gilkey, 314 F.3d 832, 835 (7th

Cir. 2002)); Davenport, 147 F.3d at 608.

       Mathis is a case of statutory interpretation case, appearing to satisfy this first prong

here. Dawkins v. United States

based on Mathis must be brought, if at

However, there is insufficient information before the Court upon to examine the

remaining factors here or to conclude that dismissal at this preliminary stage pursuant to

Rule 4 is appropriate. Although Petitioner has summarized the procedural history of his

case, the records themselves are not before the Court. As it is not plainly apparent that

Petitioner is not entitled to relief in this Court, the Petition survives preliminary review.

                                           Disposition

       IT IS HEREBY ORDERED that Respondent E. Williams shall answer the petition

or otherwise plead by July 12, 2021. This preliminary order to respond does not, of
 Case 3:20-cv-01279-DWD Document 4 Filed 06/11/21 Page 4 of 4 Page ID #30




course, preclude the government from making whatever waiver, exhaustion, or

timeliness argument it may wish to present. Service upon the United States Attorney for

the Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois shall

constitute sufficient service.

                                 r Status (Doc. 3) is GRANTED

in accordance with the instructions in this Order. Petitioner is further ADVISED of his

continuing obligation to keep the Clerk (and each opposing party) informed of any

change in his whereabouts during the pendency of this action. This notification shall be

done in writing and not later than seven days after a transfer or other change in address

occurs. Failure to provide such notice may result in dismissal of this action. See Fed. R.

Civ. P. 41(b).

       SO ORDERED.

       Dated: June 11, 2021




                                                 ______________________________
                                                 DAVID W. DUGAN
                                                 United States District Judge
